Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with David Leibovitch on 2/18/2022.
	The application has been amended as follows:
	Claims 3-10 and 12 are cancelled. 
Allowable Subject Matter
Claims 1-2, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior arts D1, D2, and/or D3 (cited during final rejection filed on 05/03/2021) does not disclose or render obvious a method of manufacturing a washer comprising "...wherein the part of the sliding portion on the longitudinal member extends from one of the longitudinal side edges to another of the longitudinal side edges, and forms at least a part of the longitudinal side edges on opposite sides of the longitudinal member, and the portions of the longitudinal side edges that are formed of the sliding portion have a higher hardness than a portion of the sliding portion that is between the longitudinal side edges…" as set forth in claim 1. 

However, none of the references teach or suggest that the longitudinal side edges are what is being cut using the laser. 
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claims 1-2, 11 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799